DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/14/2021
Claims 1-20 are canceled.
Claims 21-32 are pending.   
 
Allowable Subject Matter
Claims 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21, as now amended, includes the claim limitations from cancelled claims 1 and 3.  Independent claim 21 is allowable for the same reasons as set forth for claim 3 in the non-final office action dated 09/20/2021.  Dependent claims 22-24 depend on independent claim 21 and are allowable for the same reason as described above.
Independent claim 25, as now amended, includes the claim limitations from cancelled claims 1 and 6.  Independent claim 21 is allowable for the same reasons as set forth for claim 6 in the non-final office action dated 09/20/2021.  Dependent claims 26-28 depend on independent claim 25 and are allowable for the same reason as described above.
Independent claim 29, as now amended, includes the claim limitations from cancelled claims 1, 7 and 8.  Independent claim 29 is allowable for the same reasons as set forth for claim 8 in the non-final office action dated 09/20/2021.  Dependent claims 30-32 depend from independent claim 29 and are allowable for the same reason as described above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116